Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 1 of 10




           EXHIBIT Q
      Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 2 of 10



           LA PORTE INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 13, 2017, PG&E filed an Electric Safety Incident Report (Incident No.
171013-8569) concerning an incident that occurred at 167 Darby Road, Bangor, Butte County
(the “incident location” as defined by the CPUC’s December 7, 2017, letter).

PG&E understands that CAL FIRE collected a section of conductor and a tree branch prior to
releasing the incident location. After CAL FIRE released the incident location on October 13,
2017, PG&E first accessed the site and was able to identify a number of broken oak tree
branches and a downed conductor at the incident location.

According to CAL FIRE’s website, the La Porte fire occurred at La Porte Road and Oroville-
Bangor Highway, and is part of the Wind Complex, which consists of four different fires:
Cascade, La Porte, Lobo, and McCourtney.

Per CAL FIRE, the La Porte fire started at 12:57 AM on October 9, 2017.

Incident Overview:




 Bangor 1101                LR 1804                     Fuse 1851            Area of Interest




The incident location is served by the Bangor 1101 (12kV) Circuit and is downstream of Fuse
1851. On October 8, 2017 at 10:44 PM, per PG&E records, a smart meter at service point
0791393805, downstream of Fuse 1851, recorded a NIC Power Down event. Per PG&E
records, between 10:44 PM and 11:20 PM, 25 smart meters downstream of Fuse 1851, including
the two smart meters downstream of the incident location, recorded a series of power off/on
events and/or Zero Volt readings. Per PG&E records, the Colgate-Palermo 60 kV transmission
line feeding the Bangor Substation, which serves the incident location, experienced four
momentary outages at 11:08 PM, 11:16 PM, 11:18 PM and 11:20 PM. Per PG&E records, at
11:22 PM, due to a fire impacting the transmission line, the Bangor Substation was automatically
de-energized. The de-energization of the substation de-energized the incident location.

On October 9, 2017, at 9:05 AM, per PG&E records, the Bangor 1101 Circuit Breaker was
remotely opened via SCADA on a dead line. At 7:58 PM, per PG&E records, the Bangor


CONFIDENTIAL
                                          Page 1 of 9
      Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 3 of 10



Substation was re-energized, but no customers were restored as the Bangor 1101 Circuit Breaker
remained open.

On October 10, 2017, at 12:20 PM, per PG&E records, Line Recloser 1804 was manually
opened on a dead line. Per PG&E records, at 8:20 PM, the Bangor 1101 Circuit Breaker was
remotely closed via SCADA, but the incident location remained de-energized because Line
Recloser 1804 was open.

On October 11, 2017, at 6:50 PM, per PG&E records, Fuse 1851 was reported open. At 8:24
PM, per PG&E records, Line Recloser 1804 was remotely closed via SCADA, restoring 349
customers but not the incident location as Fuse 1851 remained open.

Per an electric crew foreman, he attempted to access the incident location on October 11, 2017,
but CAL FIRE denied him access. The electric crew foreman observed fires burning and several
burnt poles in the area.

On October 12, 2017 at 2:50 PM, per PG&E records, the same electric crew foreman manually
opened the jumpers for the span serving the incident location. At 6:56 PM, per PG&E records,
the electric crew foreman replaced one of two fuses and then closed Fuse 1851, restoring 26
customers, but not the incident location as the jumpers for that span remained opened.

On October 13, 2017, CAL FIRE released the incident location. PG&E first accessed the
incident location later that day. PG&E observed that a green, healthy California White
Oak/Valley Oak tree had a number of broken branches that were on the ground in the vicinity of
the incident location. The California White Oak/Valley Oak was rooted approximately 15 feet
from the distribution conductors.

On October 17, 2017, at 7:16 AM, per PG&E records, the same electric crew foreman was
authorized to complete repair work at the incident location. Repair work was completed later
that day. At 6:56 PM, per PG&E records, the jumpers at the incident location were closed,
restoring 2 customers and re-energizing the incident location.

Evidence Collection:

CAL FIRE collected a section of the primary conductor and a tree branch. The conductors
collected by CAL FIRE were #4 AR (Aluminum Conductor, Steel Reinforced) installed in 1947.
PG&E does not know whether CAL FIRE collected additional evidence at the incident location.

On October 14, 2017, PG&E collected a section of a burnt and broken cross arm a broken
insulator and a whole insulator, and some conductor. On October 17 and 24, 2017, PG&E
collected the top few feet of a burnt pole. On February 7, 2018, PG&E collected a section of a
broken and partially burnt cross arm.
     Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 4 of 10




Timeline:

                                           La Porte
 Event                                                       CPUC Bates Number Reference
 October 8, 2017, 10:44 PM: Per PG&E records, a smart
 meter at service point 0791393805, downstream of Fuse
 1851, recorded a NIC Power Down event.
 October 8, 2017, 10:44 - 11:20 PM: Per PG&E records,
 25 smart meters downstream of Fuse 1851, including the
 two smart meters downstream of the incident location,
 recorded a series of power off/on events and/or Zero Volt
 readings.
 October 8, 2017, 11:08 PM: Per PG&E records, Colgate-       PGE-CPUC_00013569
 Palermo 60 kV transmission line feeding Bangor
 Substation experienced a momentary outage.
 October 8, 2017, 11:16 PM: Per PG&E records, Colgate-       PGE-CPUC_00013569
 Palermo 60 kV transmission line feeding Bangor
 Substation experienced a momentary outage.
 October 8, 2017, 11:18 PM: Per PG&E records, Colgate-       PGE-CPUC_00013569
 Palermo 60 kV transmission line feeding Bangor
 Substation experienced a momentary outage.
 October 8, 2017, 11:20 PM: Per PG&E records, Colgate-       PGE-CPUC_00013569
 Palermo 60 kV transmission line feeding Bangor
 Substation experienced a momentary outage.
 October 8, 2017, 11:22 PM: Per PG&E records, due to a       PGE-CPUC_00013769 at 770
 fire impacting the transmission line, the Bangor
 Substation was automatically de-energized, de-
 energizing the Bangor 1101 Circuit and the incident
 location.
 October 9, 2017, 12:57 AM: According to CAL FIRE’s
 website, the La Porte fire started.
 October 9, 2017 at 9:05 AM: Per PG&E records, the           PGE-CPUC_00013769 at 770
 Bangor 1101 Circuit Breaker was remotely opened via
 SCADA on a dead line.
 October 9, 2017, 7:58 PM: Per PG&E records, Bangor          PGE-CPUC_00013769 at 770
 Substation was re-energized.
 October 10, 2017, 12:20 PM: Per PG&E records, Line          PGE-CPUC_00013769 at 770
 Recloser 1804 was manually opened.
 October 10, 2017, at 8:20 PM: Per PG&E records, the         PGE-CPUC_00013769 at 770
 Bangor 1101 Circuit Breaker was remotely closed via
 SCADA.
 October 11, 2017, 6:50 PM: Per PG&E records, Fuse           PGE-CPUC_00013532
 1851 was reported open.

CONFIDENTIAL
                                          Page 3 of 9
    Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 5 of 10



                                         La Porte
Event                                                      CPUC Bates Number Reference
October 11, 2017, 8:24 PM: Per PG&E records, Line          PGE-CPUC_00013769 at 770
Recloser 1804 was remotely closed via SCADA.
October 11, 2017: Per an electric crew foreman, he
attempted to access the incident location, but CAL FIRE
denied him access.
October 12, 2017, 2:50 PM: Per PG&E records, the same      PGE-CPUC_00013532
electric crew foreman opened the jumpers for the span
serving the incident location.
October 12, 2017, 6:56 PM: Per PG&E records and the        PGE-CPUC_00013532
same electric crew foreman, the electric crew foreman
replaced one of two fuses and then closed Fuse 1851.
October 13, 2017: CAL FIRE released the incident
location, and PG&E first accessed the incident location.
October 17, 2017, 7:16 AM: Per PG&E records, the           PGE-CPUC_00013532; PGE-
same electric crew foreman received permission to          CPUC_00015750
complete repair work at the incident location. Repair
work then was completed.
October 17, 2017, 6:56 PM: Per PG&E records, jumpers       PGE-CPUC_00013532
closed to the incident location, restoring power to the
incident location.
      Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 6 of 10




Source List:

  Source                     Brief Description
  PGE-CPUC_00017161          Log of Evidence PG&E Collected (amended response)
  PGE-CPUC_00012216          Log of Evidence Collected by CAL FIRE (amended response)
  PGE-CPUC_00013532          ILIS Report XX-XXXXXXX
  PGE-CPUC_00013569          ILIS Report XX-XXXXXXX
  PGE-CPUC_00013769          ILIS Report XX-XXXXXXX
  PGE-CPUC_00013776          Bangor 1101 Circuit Map
  PGE-CPUC_00015750          Electric Overhead Tag 114342054
  La Porte Electric          10/13/17 Electric Incident Report
  Incident Report
  La Porte 20-Day            11/13/17 20-Day Electric Incident Report
  Electric Incident Report
  Response to Question       12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
  35
  Response to Question       12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
  36
  CAL FIRE Website           “La Porte (Wind Complex) Incident Information”

                             http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                             d=1870
                             (Last updated Feb. 9, 2018; listed as “Final”)

  AMI Smart Meter data       AMI Smart Meter data




CONFIDENTIAL
                                           Page 5 of 9
      Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 7 of 10



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.
      Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 8 of 10



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 7 of 9
      Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 9 of 10



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.
     Case 3:14-cr-00175-WHA Document 956-17 Filed 12/31/18 Page 10 of 10



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 9 of 9
